ADVISORY ACTION
Applicant’s request for consideration under the After Final Consideration Program (AFCP) filed 2/9/2022 has been entered. The examiner performed an updated search and/or completed additional consideration of the after final amendment within the time authorized for the pilot program. The result(s) of the updated search and/or completed additional consideration are: The after final amendment would not overcome all of the rejections in the most recent final Office action. 

The proposed amendments filed 2/9/2022 will not be entered because they raise new issues that would require further consideration. Specifically, the proposed amendment to claim 1 narrows the amount of epoxy resin relative to the amount of curing agent from “4.75 to 36 times greater” to “9 to 29 times greater”, which was not previously presented.

The proposed amendments and Applicant’s remarks were considered within the limits of the AFCP. In Remarks, Applicant argues the proposed amendments addresses the issues raised by the examiner in sections 7 and 8 of the Final Rejection mailed 12/6/2021 (p6). Applicant argues that the proposed amendment overcomes the rejections of record because the rejections rely on Hong’s preferred amounts of about 7 to about 21% by weight of epoxy and about 3 to about 25% by weight of curing agent, which provides a ratio below the proposed relative ratio between the two components (p7).
The examiner agrees the proposed amendments would address the issues raised in sections 7 and 8 of the Final Rejection. Specifically, the proposed amendments make clear that that the claimed amount of squeezed out material refers to all the “pressures of 0.1 to 1.0 MPa” and furthermore narrows the conditions to those used in the Examples of the present specification, i.e., “130°C for one hour”, which permits direct comparison of the Examples with the claimed invention. Therefore, if entered, those issues would be moot.
With regard to the noted weight amounts disclosed by Hong, the examiner submits this is not persuasive because Hong teaches a broader range of epoxy resin of about 3 to about 40% by weight, which provides a ratio of epoxy resin to curing agent of about 0.12 to about 13.3. Additionally, such an amount of epoxy resin would still be less than Hong’s preferred amounts of elastomer resin, such as 
With regard to Applicant’s previous arguments that Examples 1-5 demonstrate that not all adhesive sheets otherwise fulfilling the requirements of claim 1 result in the required amount of adhesive that is squeezed out under pressure from 0.1 to 1.0 MPa (see pages 5-6 of Remarks filed 9/15/2021), the examiner submits the data is not persuasive, even in view of the proposed amendments. Although Examples 4 and 5 use a relative amount of epoxy to curing agent within the previously examiner range and the proposed range, the examiner maintains these examples are not representative of the closest prior art, namely Hong. Example 4 uses 57% of epoxy resin and 3% of curing agent and Example 5 uses 76% of epoxy resin and 4% of curing agent, all by mass. Both examples therefore have a ratio of the two components equal to 19. As noted in this Action, however, Hong discloses a range of about 3 to about 40% by weight of epoxy resin, which is far below these exemplified values of epoxy resin, and furthermore implicitly provides a ratio of epoxy resin to curing agent about 0.12 to about 13.3, which is also far below the exemplified ratio of 19. Therefore, Applicant has not demonstrated that the prior art does not necessarily result in properties as presently claimed.
For these reasons, the examiner maintains the rejections of record.

In the interest of compact prosecution, the examiner presented potential amendments to Applicant’s representative in the interview conducted on 3/1/2022. Please see the Interview Summary provided with this Action for further details.

/JOHN D FREEMAN/Primary Examiner, Art Unit 1787